DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.

Response to Arguments

Applicants' arguments, filed August 11, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Applicants traverse by stating that the claimed invention provides an increased number of M2 doped particles with an average molar absorption coefficient over the wavelength range of 200 – 380 nm and coloring UV protective agent with controlled color characteristics (e.g., reflectivity and transmittance) in the visible range. The effects of the claimed invention are clearly demonstrated in examples 1 – 3 of the specification and selected data from those examples are reproduced in the remarks. The data from examples 1 - 3 fully support the remarkable effects of amended claim 14 and could not been expected by one of ordinary skill in the art even in combination of the above cited references.
These arguments are unpersuasive. The reference to an increased number of particles with the claimed properties is not understood and a population of particles are claimed with certain properties and no limitations regarding the number or percentage of particles with such properties are explicitly recited in the claims. No additional data was made of record since the previous Office Action where the data was discussed extensively. What the expected results are have not been elaborated or nor has there been any discussion as to the teachings of JP2005-281435 that was cited by the Examiner as suggesting that the observed effects regarding the improved UV absorption and transparency and are not in fact unexpected. The only mention of JP’435 is at the top of p 14 of the August 11, 2022 submission as not disclosing the particular doped metal oxides claimed when this reference was cited in an attempt by the Examiner to establish what the expected results are. While the claims have been amended such that unaggregated or aggregated materials are encompassed, there remains no information about the particles sizes of the materials tested in examples 1 - 3 of the specification. The particular ratios of M2/M1 within the three possible combinations required by the claims do not form data that would be reasonably commensurate in scope even if the results were in fact unexpected and it was clearly established that the materials tested fall within the scope of the claims based on the particle size and aggregation state. Without additional evidence and discission of what the expected results would be such that it can be evaluated if the observed results are in fact unexpected, the evidence in support of the alleged unexpected results do not outweigh the prima facie case of obviousness.
Applicants also argue that the Examiner has failed to make a prima facie case of obviousness and the invention must be considered as a whole rather than selecting specific elements from a multitude of prior art in order to come to Applicant’s claimed invention and impermissible hindsight must be avoided and the legal conclusion reached on the basis of the facts gleaned from the prior art. The outstanding Office Action merely reflects piecewise combination of various elements of various references. The Al-substituted α-Fe2O3 of Hashimoto is definitely aggregated with a size exceeding 100 nm as shown in figures 3, 4 and 8. A large amount of silica was used in the ceramic pigments of Hosseini-Zori and are aggregates larger than 100 nm while not disclosing or suggesting the claimed M1 and M2 compositions. The composite particles of Duff comprise an organic or inorganic pigment but not coating of pigments of the claimed composition or coating with amorphous silicon oxide. The magnetic particles of Baber are γ-Fe2O3, not α-Fe2O3, and the size of the aggregates is far bigger than 100 nm. Thus, “hindsight analysis and unallowable to draw out and combine relevant parts from the cited references having completely mutually different technologies.” One of ordinary skill would not have arrived at the invention without any proper, reason or rationals and would have predicted or expected the remarkable effects seen based on the cited references.
These arguments are unpersuasive. Note that the amended claims do not exclude the presence of aggregates that are greater than as the broadest reasonable interpretation of “a size of any of the aggregates is 100 nm or less” is that while at least one aggregate within the range must be present, aggregates larger than 100 nm are not excluded from the claimed material. Even in the cited figures, there are particles less than 100 nm in size (e.g., panel c of figure 4) and the text also discloses “large particles exhibiting diameters of 40 – 100 nm (p 20285, col 1, ¶ 2). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). That no single reference teaches all of the claim limitations is why the rejection is made over the combination of the applied prior art. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). For example, the primary particle size of Hashimoto et al. meets the claim limitations and features such as forming aggregates as in Baber need not be bodily incorporated into Hashimoto et al. As reiterated below, the combination of applied prior art renders obvious particles having the structures claimed, that determine properties such as the color characteristics and molar absorptivity. As discussed previously and summarized above, evidence suggesting that the observed effects are not unexpected has been made of record by the Examiner but has not been addressed by Applicants. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The remarks are general in nature and do not highlight reasoning using knowledge gleaned only from applicant’s disclosure. Therefore these arguments are unpersuasive.
Applicants also argue that Sliwinski does not overcome the deficiencies of the cited references and there is not proper reason, rationale or motivation to modify the cited references.
These arguments are unpersuasive. As discussed in greater detail above, Hashimoto et al., Baber et al., Hosseini-Zori et al. and Duff et al. are not deficient as alleged by Applicants so Sliwinski need not cure the deficiencies. A rationale for combining has been made of record but Applicants have not provided any specific arguments about that rationale for the Examiner to address herein.

Comments and Notes

Given that the possible composition of the M2 doped nanoparticles has been limited to just three specific combinations in lines 16 and 17 of claim 14, the wording in lines 4 – 6 of claim 1 is superfluous. Therefore, it is respectfully suggested that the superfluous language be removed or as in claim 23, the limitations regarding the particle composition placed next to each other in claim 14.

The phrase “the M2 doped oxide particles at least a part of the surface of which is coated” is worded awkwardly and doesn’t exactly comport with the phrasing used earlier in the claim “at least a part of the surface of the M2 doped oxide particles is coated with a compound containing an amorphous silicon oxide”. It is respectfully suggested that “the M2 doped oxide particles at least a part of the surface of which is coated” be reworded for improved grammatical correctness and to more closely comport with the phrasing used earlier in the claim.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: as explained on p 6 of the response filed August 11, 2022, support for the α-Fe2O3 form in amended claim 23 is found in one of the priority applications. However, that subject matter is not present in the specification of the instantly filed application and therefore the specification fails to provide proper antecedent basis for the claimed subject matter

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14, 15, 17, 19, 23, 27 and 28 were rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (ACS Appl Mater Interfaces, 2014) in view of Baber et al. (Inhalation Toxicology, 2011), Hosseini-Zori et al. (J Alloys Compounds, 2012) and Duff et al. (US 2002/0071948). This rejection is MAINTAINED for the reasons of record set forth herein.
Hashimoto et al. discloses that hematite (α-Fe2O3) has been widely used as a red pigment since prehistoric times and can also be used as pigments for overglazed enamels, lacquer wares, asphalt roads, cosmetics and building materials because of the excellent tinting strength and weather resistance and produces beautiful red color on porcelain bodies that is produced (p 20282, col 1, ¶ 2). “Beautiful red color” means that the color shows high L*, a* and b* values in the CIE1976 L*a*b* color space (p 20282, col 1, ¶ 2). In general, the color of hematite powders depends on particle size with lightness and chroma increasing with decreasing particle size, and color fades with heat-induced grain growth at high temperatures (sentence bridging cols 1 and 2 on p 20282). Existing Fukiya bengala, the first artificial bengala produced in Japan with a high-quality red color, has a main component consisted of hematite fine particles incorporating 1 mol% aluminum (p 20282, col 2, ¶ 2 and p 20283, col 1, ¶ 2). Aluminum substituted hematite samples with Al molar ratios (Al/(Fe + Al)) ranging from 0 - 0.30 in 0.05 increments were prepared (p 20283, col 1, ¶ 3). Hematite formed in all heat-treated samples (p 20283, col 2). In the resulting heat-treated samples, ultrafine particles smaller than 10 nm in diameter were dispersively segregated on large particles exhibiting diameters of 40 – 100 nm and the number of ultrafine particles decreased with increasing temperature (p 20285, col 1, ¶ 2). a* and b* decreased as the heating temperature increased for aluminium free samples (p 20285, col 2, last ¶) but this was not the same trend observed for aluminum containing samples (p 20286, col 1, ¶ 2). The color does not simply depend on particle size and the observed trend may result from the Al substitution in the hematite structure, which could enhance light and chroma, thereby canceling the color fading induced by particle growth (p 20286, col 1, ¶ 2). L*, a* and b* increase with Al molar ratios for all temperatures tested (p 20286, col 1, ¶ 3). Monophasic hematite samples with 10 mol% Al heat treated at 700, 800 and 900°C displayed high L*, a* and b* values with Al substitution enhancing lightness and chroma (p 20287, col 2, ¶ 2)
The presence of at least a partial coating of amorphous silicon dioxide is not disclosed.
Baber et al. discloses that magnetic nanoparticles (MNPs) are particularly useful in fields such as contrast agents for magnetic resonance imaging and drug/gene delivery, but also fields beyond medicine/biology, including catalysts, nuclear waste and environmental contaminants (¶ bridging p 532 and 533). MNPs are made from metals such a Fe, Co, Ni and their alloys which are susceptible to oxidation, which can degrade the magnetic tendencies of the materials (p 533, col 1, ¶ 1). The particles can become airborne either intentionally or occupationally during the manufacturing process and the effects of such airborne particles on the respiratory system is critical to consider (p 533, col 1, ¶ 3). The ability to endure pH changes without particle erosion and resistance to agglomeration and precipitations are appealing characteristics that require specialized production techniques, which include protective outer coatings around the inner magnetic core (p 533, col 1, ¶ 2). Uncoated iron oxide particles were compared with such domains embedded within amorphous silica matrices (p 533, col 1, ¶ 4 and col 2, ¶ 2). The coated particles were 32 or 35 nm in diameter and the uncoated particles were 25 nm in diameter (table 1). The effects of amorphous silica coatings on the stability against acidic erosion, diminished mobilization of soluble iron and reduced adverse cellular effects on in vitro BEAS-2B cells were investigated (p 537, col 1, ¶ 3). The silica coated particles demonstrated enhanced resistance to acidity compared to uncoated iron oxide (p 537, col 2, ¶ 1) and the coating prevented the concentration of soluble iron from escalating after exposure to 2% sulfuric acid (p 537, col 2, ¶ 3). 
Hosseini-Zori et al. et al. discloses that in ceramic applications such as glazes and ceramic bodies, pigments must be dispersed and not dissolved in the media and must show thermal and chemical stability at higher temperatures and must be inert to the action of molten glass (p 83, col 1, ¶ 1). The inclusion or encapsulation of a reactive, colored or toxic crystal into a stable crystalline matrix, gives a protection effect to the crystal guest by the host crystal (p 83, col 1, ¶ 1) and hematite–silica heteromorphic pigment based on silica crystals that protect the occluded red α-Fe2O3 chromophore crystals. This material is usually utilized even if the traditional preparation led to powders that suffer the glaze composition and the sintering temperature (p 83, col 1, ¶ 2) so an improved process has been applied (p 83, col 2, ¶ 2). The preparation process is shown schematically in figure 1 and the CIELab values as a function of calcination temperature or materials with different mineralizers is shown in table 1. Hematite particle dimensions depended on the mineralizer used with ammonia as the precipitating agent resulting in particles about 20 – 30 nm in diameter with the size and morphology directly affecting color in the produced hematite-silica inclusion complexes (items 1 – 3 in conclusion section). 
Duff et al. discloses composite particles containing a solid inorganic or organic support material and adherent to it an inorganic and/or inorganic pigment particle having an average primary particle size of 1 - 100 nm that among other properties, gives rise to a negligible haze in the matrix (whole document, e.g., abstract). Iron oxides are among the material encompassed by “inorganic pigments” (¶ [0032]). The composite particles can be used in clear varnishes or coatings that have a high transparency so low haze is important or to adjust color tones in non-transparent media (¶ [0002]). The primary pigment particles are substantially not agglomerated with other pigment primary particles but do form an aggregate with the support materials (¶ [0021]). The support consists of agglomerates of semiconducting oxide, metal oxide or polymer particles having a primary particle size of 1 nm – 10 µm, with 2 nm to 500 nm being advantageous (¶ [0022]). Primary particle sizes for the support can range from 1 – 200 nm (¶ [0025]). Encapsulating the individual pigment particles of 1 – 100 nm with other primary particle or encapsulating particle consisting of semiconducting oxides, metal oxides or polymers having a total coating thickness of 1 nm to 10 µm is advantageous (¶ [0023]). The support particle or encapsulation act as spacers for the optically active pigment cores and decouple them electromagnetically, so that even an agglomeration of the support particles gives rise to no substantial light scattering (¶ [0024]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide an amorphous silica coating using the coating thicknesses disclosed by Duff et al. to the aluminum doped hematite nanoparticles disclosed by Hashimoto et al. and optionally to prepare aggregates of such coated particles as disclosed by Duff et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Baber et al. discloses that coating of metal nanoparticles protects the particles from acid erosion, resulting in decreased escalation in soluble metal ions after such exposure that would translate to reduced cytotoxicity and cellular influence on human airway epithelial cells and such coatings are compatible with the high temperature treatment in Hashimoto et al. as discussed by Hosseini-Zori et al. when the particles are used in applications that required such temperatures. Such considerations are important not only for application in which there is deliberate exposure to a subject, such as for drug delivery or imaging, but also during manufacturing of products such as the overglazed enamels of porcelain that can also lead to human exposure to such particles. The preparation of agglomerates or aggregates as disclosed by Duff et al. will insure that the particles are not only protected from the external environment but are also suitably spaced so that a haze is not observed for the pigment particles in the final material such as coatings or glazes of objects. Note that such preparations are in line with Hashimoto et al. in which ultrafine particles smaller than 10 nm in diameter were dispersively segregated on large particles exhibiting diameters of 40 – 100 nm. The size range for the support particles and those of primary pigment particles overlap with those of the instant claims. Overlapping ranges are prima facie obvious and there is no evidence of record as to the criticality of the claimed size ranges. The amount of aluminum in the iron oxide material is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results depending on the desired final color and necessary heat stability, depending on the particular application for the pigment. The person of ordinary skill in the art would routinely optimize the final color of the pigment particles that is determined by not just the doped aluminium content but also the particle size. Such parameters of the pigment will determine the color intervals L*, a* and b*. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). This also applied to average molar absorption coefficient that is not reported but the prepared materials necessarily have such a property. Applicants have not made any evidence of record as to the criticality of the claimed values of these parameters.
The preamble of the claim indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim. 
The language at the very end of claim 14 and also found in claims 15, 17 and 19 do not actually require the preparation of a dispersion and there is no evidence of record that the materials rendered obvious by the combination of applied prior art would not have the properties relied upon. The alterations in the properties such as the molar absorption coefficient result from the compositions themselves and the prior art motivates the addition of an amorphous silicon dioxide coating and a dopant and therefore the changes in such properties may not be explicitly appreciated in the prior art but would necessarily occur.

Claim(s) 20 was rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al., Baber et al., Hosseini-Zori et al. and Duff et al. as applied to claims 14, 15, 17, 19, 23, 27 and 28 above, and further in view of Sliwinski et al. (US 2001/0022151). This rejection is MAINTAINED for the reasons of record set forth herein.
Hashimoto et al., Baber et al., Hosseini-Zori et al. and Duff et al. are discussed above. 
A solid solution of the pigment particles is not disclosed.
Sliwinski et al. discloses a new solid solution having a conundrum-hematite crystalline structure useful as inorganic color pigments, with the host having such a structure that is doped with one or more elements such as aluminum (whole document, e.g., abstract). Table 1 shows a partial listing of compounds that form solid solution according to present invention and Fe2O3 is among the suitable materials. One of the primary uses for the solid solution would be as military camouflage paint or netting applications that allows the radiation signature of the material to match the reflectance properties of the background but could also be used in general paint or polymer markets (¶ [0009]).  The solid solutions are prepared by thoroughly mixing the host and guest components, both typically metal oxides, followed by calcining to form the solid solution (¶ [0018]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the pigment particles of Hashimoto et al., Baber et al., Hosseini-Zori et al. and Duff et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sliwinski et al. discloses that such solid solutions can be prepared and used in applications where it is desirable to alter the optical properties of the inorganic pigment materials depending on the application, such as to match the radiation signature of the background. Whether the iron oxide pigments are used for porcelains and heated or other suitable uses as discussed in the applied prior art and known to those of ordinary skill in the art or for applications such as those disclosed in Sliwinski et al., the person of ordinary skill in the art can readily select the form in which the pigment particles are used from those that are known, such as solid solution.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618